Citation Nr: 1619377	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to June 1975.  The Veteran died in April 2015, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran disagreed with the assignment of a noncompensable disability rating for his service-connected bilateral hearing loss in June 2012, and perfected an appeal in August 2013.  The Veteran's appeal was forwarded to the Board in December 2014; however, prior to issuing a decision, the Veteran died in April 2015.  In May 2015, the Board dismissed the Veteran's appeal due to his death.  In June 2015, the appellant submitted a request for substitution of the Veteran's appeal, which has been granted and the appeal was placed back on the Board's docket.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear.



CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue of entitlement to a compensable initial rating for bilateral hearing loss, this matter stems from a notice of disagreement to the rating decision which granted service connection and awarded the initial rating and effective date assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met, as the Veteran was provided a copy of the rating decision and statement of the case.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran was in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded a VA examination with respect to his claim in February 2011.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examination provided in this case to be adequate, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's bilateral hearing loss under the pertinent diagnostic code rating criteria and included a discussion of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to his death, the Veteran alleged that he was entitled to a higher initial rating for his bilateral hearing loss.  The appellant continues the Veteran's arguments, and adds that the Veteran had difficulty hearing when not face-to-face, had difficulty hearing when called from another room, and needed to increase the volume on the television in order to hear.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for a higher evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By a December 2011 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable initial evaluation was awarded, effective September 17, 2010, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a notice of disagreement contesting the assigned rating in June 2012, and he perfected his appeal in August 2013.  

VA treatment records dated in August 2010 note the Veteran's complaints of bilateral hearing loss.  He noted difficulty hearing in conversations with his wife, trouble hearing his alarm clock when sleeping on his right ear, and a preference for increased television volume.  He denied aural fullness, otalgia, vertigo, and a family history of hearing loss.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
40
LEFT
20
25
35
70
75

The average puretone threshold for the relevant frequencies was 24 in the right ear and 51 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 in the left ear.  Otoscopic examination revealed clear ear canals and intact tympanic membranes, bilaterally.  The left tympanic membrane appeared monomeric.  Immittance testing showed normal middle ear pressure and tympanic membrane mobility for both ears.  Audiologic test results showed an asymmetric high frequency hearing loss, mild to severe in the left ear and mild to moderate in the right ear.  The Veteran reported interest in pursuing bilateral hearing amplification.  In September 2010, he was fit with hearing aids.

In February 2011, the Veteran underwent a VA audiological examination.  He reported functional impairment caused by his hearing loss including difficulty with communication.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
40
LEFT
20
20
30
70
70

The average puretone threshold for the relevant frequencies was 21 for the right ear and 48 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Physical examination showed normal auricle and normal external ears.  Tympanogram showed normal middle ear function in each ear.  Acoustic reflexes were present and consistent with tympanometry and audiometric test results.  The diagnosis was bilateral sensorineural hearing loss, mild in the right ear and moderate in the left ear.  Functional limitations were noted as difficulty hearing conversations.

The audiometric results of the August 2010 audiogram reveal hearing loss resulting in Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  The February 2011 VA examination showed Level I hearing acuity, bilaterally.  Id.  The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

With a numeric designation of Level II in the right ear and Level IV in the right ear, the point of intersection on Table VII requires the assignment of a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Additionally, the Veteran's bilateral hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  

After review of the evidence of record, there is no evidence of record that would warrant a compensable initial rating for the Veteran's bilateral hearing loss at any time during the rating period on appeal.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that staged initial ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

For the foregoing reasons, a compensable initial rating for bilateral hearing loss is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the schedular rating criteria for this disorder inadequate.  The criteria by which the Veteran's disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  The only complaints that the Veteran has stated regarding his hearing loss involve difficulty understanding and hearing.  Such manifestations of impaired hearing are contemplated by the schedular diagnostic code criteria for rating hearing loss based on audiometric and speech discrimination ability testing.  When comparing the Veteran's hearing loss disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation assigned the Veteran's hearing loss is not inadequate.  A higher evaluation is provided for certain manifestations of bilateral hearing loss, but the medical evidence does not show that those findings are present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran did not allege, and the evidence does not suggest, that he was unemployable as a result of his service-connected hearing loss.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


